907 F.2d 159
36 Cont.Cas.Fed. (CCH)  75,925
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DYSON & COMPANY, Appellant,v.The UNITED STATES, Appellee.
No. 90-1055.
United States Court of Appeals, Federal Circuit.
June 28, 1990.

Before MARKEY, Chief Judge, FRIEDMAN, Senior Circuit Judge, and GARRETT E. BROWN, Jr.,* District Judge.
PER CURIAM.


1
The decision of the Armed Services Board of Contract Appeals (Board) in ASBCA No. 32749, denying the appellant's appeal from the decision of the contracting officer denying the appellant's claim for an equitable adjustment under its government construction contract, is affirmed on the basis of the opinion of the Board.



*
 Garrett E. Brown, Jr., of the District of New Jersey, sitting by designation